WM. WRIGLEY JR. COMPANY

LONG TERM STOCK GRANT PROGRAM

(As Amended and Restated Effective January 1, 2008)

Incorporated into and adopted under the Wm. Wrigley Jr. Company 1997 Management
Incentive Plan, 2007 Management Incentive Plan, and any successor thereto

This Long Term Stock Grant Program (the “Program”) is hereby amended and
restated, effective as of January 1, 2008, as set forth herein, and as amended
will be integrated into and become a part of the 1997 Management Incentive Plan,
as amended, the 2007 Management Incentive Plan, as amended, or any successor
thereto (the “MIP”).

A. PURPOSES

The Program is designed to enable eligible executives of the Wm. Wrigley Jr.
Company (the “Company”) to share in the future success of the Company’s business
by providing them an opportunity to earn shares of the Common Stock of the
Company (the “Common Stock”), through the award of stock grants (“Grants” or
“Long Term Stock Grants”) contingent upon achieving certain performance measures
and to defer all or any portion of such Grants pursuant to the Company’s
Executive Compensation Deferral Program (the “Deferral Program”). Inasmuch as
the executives eligible to receive Grants under the Program are those in
positions to make significant and direct contributions to the success of the
Company, the Program is intended, accordingly, to promote a closer identity of
interests between eligible employees and stockholders.

B. STOCK GRANT TERMS AND CONDITIONS

1. Eligibility and Participation

All elected officers and other key employees who are considered by the
Compensation Committee (the “Committee” or the “Compensation Committee”) of the
Board of Directors of the Company (the “Board” or the “Board of Directors”) to
have a significant impact on the business of the Company are eligible to be
designated as participants (“Participants”) and to receive Long Term Stock
Grants under the Program.

2. Stock Grant Awards and Award Cycles

The Committee shall, from time to time, in its sole discretion, establish such
grant cycles (the “Grant Cycles”) for the Program as it deems appropriate. In
connection with each such Grant Cycle, the Committee shall designate those
employee groups eligible to receive Long Term Stock Grants with respect to such
Grant Cycle and the number of target shares awarded to each such Participant
(“Target Shares”).

 



--------------------------------------------------------------------------------

3. Earning Awards

Subject to Section 3(d) below, the extent to which Grants under the Long Term
Stock Grant Program are earned is determined pursuant to the two performance
criteria described in Sections 3(a) and (b), both based on total shareholder
return (“TSR”) of the Common Stock, as determined in accordance with
Section 3(c):

(a) Wrigley TSR. With respect to each Grant Cycle, the Committee shall prescribe
a Measurement Period, which shall consist of all or any portion of the Grant
Cycle. If the TSR of the Company’s Common Stock for the Measurement Period
prescribed for a particular Grant Cycle is less than or equal to zero, all Long
Term Stock Grants with respect to such Grant Cycle shall be forfeited and be of
no force or effect.

(b) TSR Peer Group Ranking. Subject to Section 3(a), the portion of each Long
Term Stock Grant that is earned during a Grant Cycle shall be determined by
multiplying (i) the number of the Participant’s Target Shares granted with
respect to such Grant Cycle by (ii) a percentage, not to exceed 200%, set forth
in a schedule established by the Committee for such Grant Cycle and based on the
percentile ranking of the TSR of the Common Stock during such Grant Cycle when
compared to the TSR during such Grant Cycle of the common stock of the
corporations included in a comparative group designated by the Committee (the
“Comparative Group”); provided however, that if the TSR of the Common Stock
ranks below the 40th percentile among the corporations in the Comparative Group,
then all Long Term Stock Grants with respect to such Grant Cycle shall be
forfeited and be of no force or effect.

(c) Determination of TSR. The TSR of the Common Stock and the TSR of the stock
of each corporation included in the Comparative Group shall be equal to the
appreciation of such stock plus reinvested dividends during the applicable
Measurement Period. For purposes of determining the amount of a stock’s
appreciation, the initial value of such stock shall be equal to the average
daily closing price of such stock on the principal exchange on which such stock
is traded during the 30-day period immediately preceding the first day of the
Measurement Period, and the final value shall be equal to the average daily
closing price of such stock on such exchange during the 30-day period
immediately preceding the last day of such Measurement Period.

(d) Committee Approval. Notwithstanding any other provision of the Program to
the contrary, if the Committee, in its sole discretion, determines that it is
appropriate to do so, the Committee may cancel all or any portion of any Grant
made hereunder, at any time until the expiration of 90 days after the end of the
Grant Cycle to which such Grant relates, unless the Committee elects to shorten
such period.

4. Award of Stock Grants Earned

(a) Issuance of Shares. Within the 2 1/2 month period following the end of each
Grant Cycle, the Committee shall determine the number of shares that have been
earned by each Participant pursuant to Section 3 above and at that time, or such
later time at which the vesting conditions, if any, pursuant to Section 4(c)
have been satisfied by such Participant, such earned and vested shares that the
Participant has not elected to defer pursuant to the Deferral

 

2



--------------------------------------------------------------------------------

Program shall be issued to such Participant without further restriction;
provided, however, that such shares shall not be transferred by such Participant
during such period as may be needed to comply with minimum share ownership
requirements as may be established by the Committee. A Participant shall have no
rights to any shares of Common Stock or dividends thereon until such shares are
earned pursuant to Section 3 above, vested in accordance with Section 4(c) and
issued to such Participant by the Company.

(b) Termination of Employment During Grant Cycle. If a Participant terminates
employment for reasons other than death, Disability, or Retirement prior to the
end of a Grant Cycle, the Long Term Stock Grant awarded to that Participant with
respect to such Grant Cycle shall be forfeited and be of no further force and
effect and any deferral election under the Deferral Program to the extent it
relates to such Grant Cycle shall have no force and effect. Participants who
terminate employment for reasons of death, Disability or Retirement after
commencement of a Grant Cycle shall be awarded a proportionate distribution of
any shares otherwise earned with respect to such Grant Cycle based upon their
length of service in the Grant Cycle.

(c) Commencement of Participation During Grant Cycle. Participants who commence
participation after the beginning of a Grant Cycle shall be awarded a
distribution of any shares otherwise earned with respect to such Grant Cycle.
Any shares of Common Stock earned with respect to a Grant Cycle that began three
or more years prior to a participant’s commencement of participation in the
Program shall not be issued to the participant and shall be subject to
forfeiture upon the participant’s termination of employment with the Company
until the earliest to occur of (i) the participant’s continuous employment with
the Company through the second anniversary of the last day of such Grant Cycle,
(ii) the Participant’s death, Disability or Retirement, or (iii) the occurrence
of a Change in Control (as defined in the MIP).

(d) Change in Control. Notwithstanding any other provision of this Section 4 to
the contrary, in the event of a Change in Control after commencement of a Grant
Cycle, Participants shall be awarded a proportionate distribution of any shares
otherwise earned with respect to such Grant Cycle based upon their length of
service in the Grant Cycle.

(e) Definitions. For purposes of the Program,

 

  (i) the term “Disability” shall have the meaning specified in any long-term
disability plan or arrangement maintained by the Company or, if no such plan or
arrangement is then in effect, as determined by the Committee;

 

  (ii) the term “Retirement” shall mean retirement from the employment of the
Company on or after attaining 55 years of age and completing at least five years
of employment with the Company; and

 

  (iii) references to employment with the Company shall include employment with
any subsidiary of the Company.

 

3



--------------------------------------------------------------------------------

5. Deferral of Grants

Participants may elect to defer the receipt of any portion of their Long Term
Stock Grants in accordance with the terms of the Deferral Program.

6. Settlement of Grants to Participants in China and Russia.

If a Participant is employed in the People’s Republic of China or Russia at the
time such Participant’s Grant is settled, the Company may, in its sole
discretion, settle such Grant either by issuing shares of Common Stock in
accordance with Section 4 hereof, to the extent permitted by applicable law, or
by a cash payment in an amount equal to the fair market value of such shares.

C. SECTION 162(m)

Notwithstanding any other provision of the Program to the contrary, and solely
with respect to those Grants intended to comply with section 162(m) (“Section
162(m)”) of the Internal Revenue Code of 1986, as amended, such Grants shall be
granted and administered in accordance with the MIP. To this end: (1) each Grant
Cycle shall be deemed to be a performance period, (2) Grants shall not exceed
the limit established for long-term incentive awards pursuant to the MIP,
(3) for each Grant Cycle, the Committee shall establish the applicable
Performance Goals (as defined in the MIP) within the time required pursuant to
Section 162(m), and (4) no Grant shall be awarded or credited, unless otherwise
determined by the Committee, until achievement of the applicable Performance
Goals have been certified by the Committee.

 

4